Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/10/21 has been entered. Claims 1, 6 and 8 have been amended. Claim 5 has been cancelled. Claims 1-4 and 6-15  pending and are under examination.


Priority
Applicant’s clam for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Please update the first paragraph of the specification to include the patent number for 15/386,695 now U.S. Patent No. 10653630.


Claim Rejections - 35 USC § 112 Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  a method for controlling lyme disease by administering to a subject in need thereof comprising orally administering to the subject a composition for oral delivery of a bait foodstuff, said bait foodstuff comprising a bait substrate having a surface; ii) an effective amount of at least one antigenic agent stabilized within a  stabilizer under conditions facilitating anhydrobiosis, said stabilizer selected from at least one of the group consisting of a
hydrocolloid polymer and a plasticizing sugar, complexed in solution with a phosphate-
buffered saline liquid carrier; and iii) a calcium salt cross-linking agent to facilitate encapsulation of said antigenic agent within said stabilizer on said surface of said substrate; wherein said antigenic agent is a bacterial vehicle, said bacterial vehicle defined by a recombinant whole-cell OspA-vectored Escherichia coli bacteria engineered
to express at least one Borrelia burgdorferi antigen; 
does not reasonably provide enablement for the method as claimed wherein the method comprises controlling any other zoonotic infectious disease.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been 
The claims are drawn to:
A method of controlling zoonotic infectious diseases by vaccinating a subject in need thereof comprising orally administering to the subject a composition for oral delivery of a bait foodstuff, said bait foodstuff comprising: i) a bait substrate having a surface; ii) an effective amount of at least one antigenic agent layered over said substrate, wherein said at least one antigenic agent is stabilized within a stabilizer under conditions facilitating anhydrobiosis, said stabilizer selected from at least one of the group consisting of a hydrocolloid polymer and a plasticizing sugar, complexed in solution with a phosphate-buffered saline liquid carrier; and iii) a calcium salt cross-linking agent to facilitate encapsulation of said antigenic agent within said stabilizer on said surface of said substrate; wherein said antigenic agent is a bacterial vehicle, said bacterial vehicle defined by a recombinant whole-cell OspA-vectored Escherichia coli bacteria engineered to express at least one Borrelia burgdorferi antigen. 
Thus, the bacterial vehicle defined by a recombinant whole-cell OspA-vectored E. coli bacteria engineered to express at least one Borrelia burgdorferi antigen is used as part of the bait foodstuff as claimed to control any type of zoonotic infectious disease which is defined in paragraph 105 as an infectious disease that may be transmitted between species.
The breadth of zoonotic infectious disease encompasses all diseases that affects humans and animals and that may be transmitted between species.
The specification reduces to practice E. coli expressing Borrelia burgdorferi OspA coated on a substrate. See example 1-6.
The bacterial vehicle expressing OspA was administered in bait form to mice. Subsequently said mice were challenged with Borrelia. Tissue (heart and bladder) of the mice were assayed for Borrelia infection. See table 7.

The specification does not correlate any immune response generated by the bait comprising whole-cell OspA vectored E. coli bacteria engineered to express OspA or any other antigen including any other Borrelia burgdorferi antigen with control of any other zoonotic infectious disease.
The scope of the claims encompass a universal vaccine to control any type of zoonotic infectious disease.
The specification has not shown that Borrelia burgdorferi antigen such as OspA or any other Borrelia burgdorferi antigen can be cross-protective against other zoonotic infectious diseases caused by zoonotic pathogens that are not Borrelia burgdorferi.
Thus, there is no meaningful limit to the zoonotic infectious disease that can be controlled by administering said bait foodstuff wherein the bacterial vehicle is a recombinant whole-cell OspA vectored E. coli that expresses at least one Borrelia burgdorferi antigen.
For these reasons, the specification is not enabling for the full scope of the claims as claimed.

Response to Applicants’ Arguments
Applicants state that they have incorporated the subject matter of claim 5 within claim 1 and claim 8 to overcome the enablement rejection and the support of examples provides sufficient enablement of the claimed subject matter.
Applicants’ argument has been carefully considered but is not found persuasive. This is because the examples of the specification does not enable the use of the bait food stuff comprising a Borrelia burgdorferi antigen OspA to treat any other zoonotic infectious disease except for Lyme disease.   For this reason and as set forth in the rejection, the rejection is being maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bound of “wherein said reservoir targeted vaccine composition is present within a dosage form in relation to Lyme disease prevention”. What is encompassed by “a dosage form in relation to Lyme disease prevention” Is not clear.
Applicants argue that they do not understand the rejection as the language present therein is the same a claim 5 as previously allowed and issued in the parent application and thus the issue is moot.
Applicant argument has been considered but is not found persuasive. The prosecution of the parent application has a separate prosecution from the prosecution of current application.
The metes and bounds of the claim is not clear and applicants have not addressed what meant by “wherein said reservoir targeted vaccine composition is present within a dosage form in relation to Lyme disease prevention”.






New Claim Rejection
Claim 6 and 14 recites the limitation "said reservoir targeted vaccine composition."  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “reservoir targeted vaccine”


Status of the Claims

Claims 1-4 and 6-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645